Citation Nr: 0000819	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a perforation of 
the right eardrum.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to February 
1950.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO.


FINDINGS OF FACT

1.  Competent evidence has been received which shows that the 
veteran has a disability of the right eardrum due to 
perforation, and which suggests that the condition can be 
attributed to service.

2.  Competent evidence has been received which shows that the 
veteran has defective hearing, and which suggests that the 
condition can be attributed to service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a perforation of the 
right eardrum is well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for defective hearing is 
well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for a perforation of the right eardrum and defective 
hearing.  He maintains that his current difficulties can be 
attributed to an in-service injury in July 1949.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a 

purely speculative basis for granting entitlement to the 
requested benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  Evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant cannot 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claims of 
service connection for a perforation of the right eardrum and 
defective hearing are well grounded.  A report from Ronald L. 
Wilkinson, M.D., dated in February 1999, indicates that the 
veteran has a disability of the right eardrum due to 
perforation.  An audiometric report from Union Carbide 
Corporation, dated in October 1989, shows that the veteran 
has a hearing disability as defined in 38 C.F.R. § 3.385 
(1999), and the February 1999 report from Dr. Wilkinson 
appears to confirm that that disability has persisted to the 
present time.  Moreover, Dr. Wilkinson's report suggests that 
these difficulties can 

be attributed to "blast trauma" in service.  Because the 
record contains competent evidence which shows that the 
veteran currently has the claimed disabilities, and which 
suggests that those disabilities may be attributed to 
service, the Board finds that the requirements for a well-
grounded claim have been satisfied.  


ORDER

The claim of service connection for a perforation of the 
right eardrum is well grounded; to this extent, the appeal is 
granted.

The claim of service connection for defective hearing is well 
grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the claims of 
service connection for a perforation of the right eardrum and 
defective hearing are well grounded.  Because the claims are 
well grounded, VA has a duty to assist the veteran in 
developing the facts pertinent to these two claims.  
38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that Dr. Wilkinson's report, 
although sufficient to make the veteran's claims well 
grounded, does not provide an adequate basis for a grant of 
service connection.  This is so because Dr. Wilkinson's 
report appears to be based on a recitation of history 
provided by the veteran, rather than on a review of the 
available evidence.

The report from Dr. Wilkinson suggests that the veteran's 
difficulties began with his exposure to "blast trauma" in 
service.  The record clearly shows, however, that the veteran 
reported a history of "running ears" at the time of his 
service enlistment 

in May 1949, and that an inactive perforation of the right 
eardrum was then identified.  The record further shows that, 
when the veteran was later treated for right ear difficulties 
during service, he gave a history of intermittent chronic 
draining of the right ear since age five or six.  Physicians 
in service found that the veteran had chronic otitis media of 
the right ear, a perforation of the tympanic membrane and 
defective hearing secondary to that condition, and chronic 
mastoiditis.  They concluded that these conditions had pre-
existed the veteran's service, and had not been aggravated 
thereby.  Thus, while it may be true that the veteran was 
exposed to "blast trauma" in service, inasmuch as evidence 
has been submitted to show that he participated in firearms 
training on two occasions in July 1949, it seems clear from 
the record that at least a portion of his difficulties pre-
existed his period of active military duty.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Because the report from Dr. 
Wilkinson is unsatisfactory in this regard, and because the 
veteran has not yet been afforded an examination by VA aimed 
at assessing the etiology of the conditions in question, a 
remand is required.  38 C.F.R. §§ 3.326, 19.9 (1999).

The Board also notes that it does not appear that all of the 
evidence pertinent to the veteran's claims has been obtained.  
Specifically, it does not appear that an effort has been made 
to obtain relevant reports from some of the physicians 
identified by the veteran on his February 1998 application 
for VA benefits; namely, Drs. Carl Jarrel, Cecil Jarrel, 
Earle Shamblin, Arthur C. Litton, Elias G. Haikah, and John 
B. Haley.  It is unclear whether these reports were not 
obtained because the veteran failed to return the appropriate 
releases to VA, or whether some other reason exists for their 
absence from the record.  On remand, the RO should ask the 
veteran to provide the RO with information regarding any 
evidence of current or past treatment for the claimed 
disabilities that has not already been made part of the 
record, and should assist him in obtaining such evidence in 
accordance with 38 C.F.R. § 3.159.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.   The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for a perforation of the 
right eardrum and/or defective hearing 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review, and should attempt 
to procure relevant records from Drs. 
Carl Jarrel, Cecil Jarrel, Earle 
Shamblin, Arthur C. Litton, Elias G. 
Haikah, and John B. Haley.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

		2.  After the above development has been 
completed, the veteran should be 
scheduled for an ear examination and 
audiometric testing.  A physician should 
review the claims folder, examine the 
veteran, and offer an opinion as to each 
of the following questions:

		(a)  Does the veteran currently have a 
perforated right eardrum, or residuals 
thereof?

		(b)  If the veteran currently has a 
perforated right eardrum, or residuals 
thereof, is it at least as likely as not 
that the current impairment is related 
to that noted in service?


		(c)  Is it at least as likely as not 
that the perforation of the veteran's 
right eardrum underwent a chronic or 
permanent worsening during the veteran's 
active military duty?

		(d)  If it is at least as likely as not 
that the perforation of the veteran's 
right eardrum underwent a chronic or 
permanent worsening during the veteran's 
active military duty, can the worsening 
be clearly and unmistakably attributed 
to the natural progress of the 
condition, versus a service-related 
cause or event?
 
	(e)  Does the veteran have a current 
hearing impairment of either ear?

	(f)  If the veteran currently has a 
current hearing impairment of either 
ear, is it at least as likely as not 
that the current impairment is related 
to that noted in service?

	(g)  If a hearing impairment of either 
ear currently exists, and it is at least 
as likely as not that the current 
impairment is related to that noted in 
service, is it clear that the impairment 
pre-existed the veteran's service?

	(h)  If it is clear that a hearing 
impairment pre-existed the veteran's 
service, is it at least as likely as not 
that the impairment underwent a chronic 
or permanent worsening during the 
veteran's active military duty?

	(i)  If it is clear that a hearing 
impairment pre-existed service, and it 
is at least as likely as not that it 
underwent a chronic or permanent 
worsening during the veteran's active 
military duty, can the worsening be 
clearly and unmistakably attributed to 
the natural progress of the condition, 
versus a service-related cause or event?

		(j)  If it is not clear that a hearing 
impairment pre-existed the veteran's 
service, is it at least as likely as not 
that such impairment had its onset in 
service?

		3.  The RO should thereafter take 
adjudicatory action on the claims of 
service connection for a perforation of 
the right eardrum and defective hearing.  
If any benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



